Citation Nr: 1039891	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


                                   WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August to December 1990 and 
from March to December 1997.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

It is noted that the Veteran offered testimony at a June 2005 
hearing before a Veteran's Law Judge who has since left the 
Board.  In November 2007, the RO sent her a letter advising that 
she was entitled to a new hearing if she so desired.  However, in 
response received later that month, she indicated that she did 
not wish to appear at another hearing.

This case was remanded by the Board in February 2008 for further 
development and was denied by the Board in September 2009.  

The Veteran appealed the Board's decision to the Veterans Claims 
Court.  In a March 2010 Order, the Court Clerk granted the 
parties Joint Motion for Remand (JMR), vacated the Board's 
September 2009 decision, and remanded the matter to the Board for 
compliance with the instructions in the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the JMR, the claims file to be directed to an 
examiner for an opinion.  Specifically, the JMR states:

The Board should seek another medical 
opinion and the examiner should be 
instructed to render an opinion as to 
whether it was at least as likely as not 
that the appellant's current low back 
disability is related [to] either of her 
two periods of service, including her 1997 
motor vehicle accident, and if her low back 
disability is determined to preexist either 
period of service, the examiner should also 
address the issue of whether her condition 
was aggravated by service.

The Board also notes that the Veteran indicated in an August 2010 
statement that she had recent undergone an MRI studies of her 
lumbar spine disorder.  Current VA treatment records pertaining 
to her lumbar spine should be obtained and included in the claims 
file.  

Further, in a January 2004 VA neurosurgery note, the clinician 
refers to the Veteran having experienced a car accident in June 
2003 and being treated at "NGH ER."  If these private treatment 
records were found to be available, they should be included in 
the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records pertaining to 
the Veteran's lumbar spine or low back from 
the Miami VAMC dated March 2005 to present 
and include them in the record.

2.  Contact the Veteran and to ask her to 
provide the name of the private hospital 
("NGH ER") where she sought medical 
treatment after her June 2003 auto accident 
and its address.  

After securing any necessary consent for 
release of information authorization, obtain 
any such treatment records that have not 
previously been associated with the VA claims 
folder.  

If the records are unavailable, a negative 
reply should be obtained and associated with 
the claims file and the appellant should be 
so informed.  All correspondence regarding 
these records must be associated with the 
claims file.  

3.  Forward the claims file to an appropriate 
examiner to review the claims folders for 
purposes of rendering a medical opinion.  The 
review of the claims folders must be clearly 
indicated in the report.  

Pursuant to the directions in the JMR, the 
examiner is asked to "render an opinion as 
to whether it was at least as likely as not 
that the appellant's current low back 
disability is related to either of her two 
periods of service, including her 1997 motor 
vehicle accident, and if her low back 
disability is determined to preexist either 
period of service, the examiner should also 
address the issue of whether her condition 
was aggravated by service."

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the disorder.  

4.  After the development requested above has 
been completed to the extent possible, review 
the record and adjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



